PARKER, Judge.
A careful review of the evidence narrated in the record in this case reveals that, while the evidence was in some respects conflicting, there was competent evidence to support each of the specific findings of fact made by the trial court. These findings of fact are, therefore, conclusive on this appeal. 1 Strong, N. C. Index 2d, Appeal and Error, § 57, p. 223. Appellant does not seriously contend otherwise but in his brief directs his argument primarily to his contention that the trial court erred as a matter of law in concluding that defendant was not an accommodation maker on the note dated 10 February 1970. In this connection the appellant argues that the trial court concluded, correctly in appellant’s view, that defendant was an accommodation maker on the note dated 10 February 1969, and there being no evidence that the relationship of the parties changed upon execution of the renewal note which in effect only extended the time of payment, “the conclusion follows that the defendant was an accommodation maker on the renewal note upon which this suit is sought, and therefore is not liable to the plaintiff.”
We might find appellant’s argument persuasive but for the fact that in our opinion the conclusion of law which the trial court made, when it modified its judgment as originally signed, “[tjhat Marion R. Harris was an accommodation maker on the note dated February 10, 1969,” is itself not supported by the specific findings of fact made by the court and, indeed, is directly contrary thereto. In finding of fact number 4 the court specificaly found “[t]hat it was understood and agreed by and between the plaintiff and the defendant that each would be equally liable for one-half of said 1969 debt to Robert Johnson, in the amount of $20,000.00.” This factual finding was fully supported by plaintiff’s testimony. While defendant testified to the contrary, the trial court resolved this conflict in evidence by finding plaintiff’s version to be true. This specific factual finding will only support a conclusion of law that defendant signed both notes as comaker without any rights as an accommodation maker. In the judgment appealed from the trial court concluded as a matter of law that defendant was not an accommodation maker as to the 1970 note. This conclusion was supported by the court’s factual findings and in turn supported the judgment rendered. The additional conclusion, to the effect that defendant was an accommodation maker as to the 1969 note, *505which was made when the original judgment was modified and which in our view is not supported by the factual findings, was at most harmless error.
The judgment appealed from is
Affirmed.
Judges Britt and Hedrick concur.